 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (“Agreement”), entered into as of April 21, 2014, by and
between Impax Laboratories, Inc., a Delaware corporation (the “Company”), and G.
Frederick Wilkinson (the “Executive”).

 

WITNESSETH:

 

WHEREAS, the Executive possesses unique personal knowledge, experience and
expertise;

 

WHEREAS, effective as of April 29, 2014 (the “Effective Date”), the Company
desires to employ the Executive, and the Executive desires to be employed by the
Company, upon the terms and subject to the conditions set forth in this
Agreement; and

 

WHEREAS, the Company and the Executive desire to enter into this Agreement as to
the terms and conditions of the Executive’s employment with the Company
effective as of the Effective Date.

 

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

1.

EMPLOYMENT AND DUTIES

 

1.1           Term of Employment. The Executive’s initial term of employment
under this Agreement shall commence on the Effective Date and shall continue
until the second anniversary of the Effective Date (the “Initial Term”), unless
further extended or earlier terminated as provided in this Agreement. This
Agreement will automatically be renewed for single one-year periods unless
written notice of non-renewal is provided by either party at least 90 days prior
to the end of the Initial Term or the successive one-year period then in effect
or unless earlier terminated as provided in this Agreement. Neither non-renewal
of this Agreement for additional periods after the second anniversary of the
Effective Date, nor expiration of this Agreement as a result of such
non-renewal, shall, by itself, result in termination of Executive’s employment.
The period of time between the Effective Date and the termination of the
Executive’s employment under this Agreement or the expiration of this Agreement,
whichever is earlier, shall be referred to herein as the “Term.”

 

 
 

--------------------------------------------------------------------------------

 

 

1.2           General.

 

1.2.1       During the Term, the Executive shall have the titles of President
and Chief Executive Officer of the Company and shall have general supervision of
all of the departments and business of the Company and shall prescribe the
duties of all other officers and employees of the Company and such other
authorities, duties and responsibilities as are prescribed by the Company’s
bylaws and as may from time to time be delegated to him by the Board of
Directors of the Company (the “Board”). The Executive shall faithfully and
diligently discharge his duties hereunder and use his best efforts to implement
the policies established by the Board from time to time. During the Term, the
Executive shall be the highest ranking executive of the Company and no other
officer will be appointed with authority over the Executive, and the Executive
shall report directly to the Board.

 

1.2.2       The Executive shall devote all of his business time, attention,
knowledge and skills faithfully, diligently and to the best of his ability, in
furtherance of the business and activities of the Company; provided, however,
that nothing in this Agreement shall preclude the Executive from devoting
reasonable periods of time required for:

 

 
2

--------------------------------------------------------------------------------

 

 

(i)       serving as a director or member of a committee of up to two (2)
organizations or corporations that do not, in the good faith determination of
the Board, compete with the Company or otherwise create, or could create, in the
good faith determination of the Board, a conflict of interest with the business
of the Company;

 

(ii)      delivering lectures, fulfilling speaking engagements, and any writing
or publication relating to his area of expertise; provided, however, that any
fees, royalties or honorariums received therefrom shall be promptly turned over
to the Company;

 

(iii)     engaging in professional organization and program activities;

 

(iv)     managing his personal passive investments and affairs; and

 

(v)      participating in charitable or community affairs;

 

provided that such activities do not materially, individually or in the
aggregate, interfere with the due performance of his duties and responsibilities
under this Agreement or create a conflict of interest with the business of the
Company, as determined in good faith by the Board.

 

1.2.3        The Executive shall obtain a comprehensive medical examination
every two years during the Term, and the Company shall reimburse the Executive
the cost thereof to the extent not reimbursed by health insurance.

 

1.2.4        The Board shall appoint Executive as a member of the Board at the
first regularly scheduled meeting of the Board following Executive’s
commencement of employment. At or prior to such meeting, the Board shall amend
the Company’s bylaws to increase the number of authorized directors to nine.
Thereafter, during the Term, at each applicable annual meeting of the Company’s
stockholders, the Board shall nominate and recommend the election of the
Executive by the Company’s stockholders as a director. Upon Termination for any
reason under this Agreement or upon the expiration of the Term of this
Agreement, the Executive shall resign immediately upon request of the Board from
all officer and director positions held by him with the Company and its
affiliates.

 

 
3

--------------------------------------------------------------------------------

 

 

1.3          Reimbursement of Expenses. During the Term, the Company shall pay
the reasonable expenses incurred by the Executive in the performance of his
duties hereunder, including, without limitation, those incurred in connection
with business related travel or entertainment, or, if such expenses are paid
directly by the Executive, the Company shall promptly reimburse him for such
payments, provided that the Executive properly accounts for such expenses in
accordance with the Company’s business expense reimbursement policy. To the
extent any such reimbursements (and any other reimbursements of costs and
expenses provided for herein) are includable in the Executive’s gross income for
Federal income tax purposes, all such reimbursements shall be made no later than
March 15 of the calendar year next following the calendar year in which the
expenses to be reimbursed are incurred.

 

2.

COMPENSATION

 

2.1          Base Salary. During the Term, the Executive shall be entitled to
receive a base salary at the annual rate of $850,000, subject to increase, or
decrease, only if salary decreases are concurrently implemented across the
senior executives of the Company, as determined by the Board or its Compensation
Committee from time to time in its discretion, payable in accordance with the
payroll practices of the Company (the “Base Salary”).

 

 
4

--------------------------------------------------------------------------------

 

 

2.2          Incentive Bonuses. In addition to the Base Salary, during the Term
the Executive shall participate in the Company’s management bonus program
whereby the Executive will be eligible to receive an annual cash incentive bonus
based upon a percentage of the Base Salary and attainment of goals established
in writing by the Board or its Compensation Committee at the beginning of each
year (the “Incentive Bonus”) for each completed calendar year (subject to
Section 4.4 hereof) of service with the Company. Such bonus shall be paid within
2-1/2 months following the end of the calendar year to which it relates. The
Executive’s Incentive Bonus for 2014 (targeted at a minimum of 100% of the Base
Salary and potentially up to 150% of the Base Salary depending upon the
achievement of certain business and individual objectives and criteria) will be
prorated based on the number of days elapsed in the year before and after the
Effective Date.

 

2.3          Initial Restricted Stock Award. Subject to approval by the Board,
on the Effective Date or as soon as reasonably practicable thereafter, the
Company shall grant to the Executive an award of 150,000 shares (“Shares”) of
restricted stock (the “Initial Restricted Stock Award”). The Initial Restricted
Stock Award shall vest as to one-third of the underlying Shares (rounded down to
the nearest whole share) on each of the first three six-month anniversaries of
the Effective Date (that is 50,000 Shares of the Initial Restricted Stock Award
shall vest six months after the Effective Date, 50,000 Shares of the Initial
Restricted Stock Award shall vest twelve months after the Effective Date, and
50,000 Shares of the Initial Restricted Stock Award shall vest eighteen months
after the Effective Date), subject to the Executive’s continued employment with
the Company on each such vesting date. During the Term, the Executive shall be
eligible to receive such other grants of equity awards in such amounts and
subject to such terms as determined by the Compensation Committee in its sole
discretion.

 

 
5

--------------------------------------------------------------------------------

 

 

2.4          Additional Restricted Stock Awards. On the Effective Date or as
soon as reasonably practicable thereafter, the Company shall grant to the
Executive an award of 375,000 shares of restricted stock (the “Additional
Restricted Stock Award”) that will vest in three tranches based upon continued
service and the achievement of certain performance criteria as set forth in this
Section 2.4.

 

2.4.1       Tranche 1. In the event that for thirty consecutive trading days
ending on or prior to the fifth anniversary of the Effective Date (the
“Expiration Date”), the closing sales price of the Company’s common stock quoted
on the NASDAQ Global Select Market (or such other securities exchange on which
the shares are listed) (the “30 Day Price”) exceeds $30.00 per share, 125,000
shares of the Additional Restricted Stock Award (“Tranche 1”) shall vest in
accordance with the Time-Based Vesting Schedule (as defined below).

 

2.4.2       Tranche 2. In the event that on or prior to the Expiration Date, the
30 Day Price exceeds $34.00 per share, 125,000 shares of the Additional
Restricted Stock Award (“Tranche 2”) shall vest in accordance with the
Time-Based Vesting Schedule.

 

2.4.3       Tranche 3. In the event that on or prior to the Expiration Date, the
30 Day Price exceeds $38.00 per share, 125,000 shares of the Additional
Restricted Stock Award (“Tranche 3”) shall vest in accordance with the
Time-Based Vesting Schedule.

 

2.4.4       Forfeiture. Any Tranche of the Additional Restricted Stock Award
that has not vested on or prior to the earlier of (a) the Expiration Date or (b)
the date the Executive terminates employment with the Company for any reason,
after taking into account the applicable provisions of Section 4.4 of this
Agreement shall thereupon be immediately forfeited.

 

 
6

--------------------------------------------------------------------------------

 

 

2.4.5        Equity Restructurings. In the event of any nonreciprocal
transaction between the Company and its stockholders, such as a stock dividend,
stock split, spin-off, rights offering or recapitalization through a large,
nonrecurring cash dividend, that affects the number or kind of shares or the
share price of the Company’s common stock, the respective price targets that
trigger each Tranche of the Additional Restricted Stock Award shall be equitably
adjusted. For clarity, and as an example, in the event of a 2:1 stock split,
each respective price target will be adjusted to a level fifty percent (50%)
lower than it was prior to the stock split.

 

For the purposes of this Section 2.4, “Time-Based Vesting Schedule” with respect
to any Tranche shall mean fifty percent (50%) of the shares of the Additional
Restricted Stock Award subject to the Tranche shall vest as of each of the first
two anniversaries of the Effective Date, subject to the Executive’s continued
employment through each vesting date, provided, that in the event that an
applicable 30-Day Price performance goal is achieved with respect to any Tranche
after the first anniversary of the Effective Date and prior to the Expiration
Date, such Tranche shall, upon the date of the achievement of such performance
goal, vest to the same extent such Tranche would have been vested as of the date
of such achievement pursuant to the foregoing schedule had such performance goal
been achieved prior to the first anniversary of the Effective Date. For clarity
and as an example, if the performance goal for Tranche 1 is achieved between the
first and second anniversaries of the Effective Date, then upon such
achievement, fifty percent (50%) of the shares of the Additional Restricted
Stock Award subject to Tranche 1 would immediately vest and fifty percent (50%)
of the shares of the Additional Restricted Stock Award subject to Tranche 1
would vest on the second anniversary of the Effective Date, in each case subject
to the Executive’s continued employment.

 

 
7

--------------------------------------------------------------------------------

 

 

2.5          Additional Compensation. During the Term, in addition to the
foregoing, the Executive shall be eligible to receive such other compensation as
may from time to time be awarded him by either the Board or the Compensation
Committee in its sole discretion.

 

3.

EMPLOYEE BENEFITS

 

During the Term, the Executive shall be entitled to paid time off generally made
available to executive personnel of the Company and to participate in and have
the benefit of all group life, disability, hospital, surgical and major medical
insurance plans and programs and other employee benefit plans and programs as
generally are made available to executive personnel of the Company, as such
benefit plans or programs may be amended or terminated in the sole discretion of
the Board and with the concurrence of the Compensation Committee, from time to
time.

 

4.

TERMINATION OF EMPLOYMENT

 

4.1          General. The Executive’s employment under this Agreement may be
terminated without any breach of this Agreement only on the following
circumstances:

 

4.1.1       Death. The Executive’s employment under this Agreement shall
terminate upon his death.

 

 
8

--------------------------------------------------------------------------------

 

 

4.1.2       Disability. If the Executive suffers a Disability (as defined
below), the Company may terminate the Executive’s employment under this
Agreement upon 30 days prior written notice; provided that the Executive has not
returned to full time performance of his duties during such 30-day period. For
purposes of this Agreement, “Disability” shall mean the Executive’s inability to
perform his duties and responsibilities hereunder, with or without reasonable
accommodation, due to any physical or mental illness or incapacity, which
condition either (i) has continued for a period of 180 days (including weekends
and holidays) in any consecutive 365-day period, or (ii) is projected by the
Board in good faith after consulting with a doctor selected by the Company and
consented to by the Executive (or, in the event of the Executive’s incapacity,
his legal representative), such consent not to be unreasonably withheld, that
the condition is likely to continue for a period of at least six consecutive
months from its commencement.

 

4.1.3       Good Reason. The Executive may terminate his employment under this
Agreement for Good Reason (as defined below) at any time on or prior to the 60th
day after the occurrence of any of the Good Reason events set forth in the
following sentence. For purposes of this Agreement, “Good Reason” shall mean the
occurrence of any of the following events without the Executive’s consent and
which is not cured by the Company upon written notice by the Executive, such
notice to have been provided by the Executive within 30 days of any such event
having occurred:

 

(i)       any action or inaction by the Company constituting a material breach
of the Agreement by the Company;

 

(ii)      a material diminution of the authorities, duties or responsibilities
of the Executive set forth in Section 1.2 above (other than temporarily while
the Executive is physically or mentally incapacitated and unable to properly
perform such duties, as determined by the Board in good faith);

 

 
9

--------------------------------------------------------------------------------

 

 

(iii)     the loss of any of the titles of the Executive with the Company set
forth in Section 1.2 above;

 

(iv)     a material reduction by the Company in the Base Salary or in any of the
percentages of the Base Salary payable as an Incentive Bonus, but, except in the
case of a reduction following a Change in Control (as defined below), not
including (a) a reduction in the Base Salary or in any of the percentages of the
Base Salary payable as an Incentive Bonus which is consistent with the reduction
in the Base Salary or in any of the percentages of the Base Salary payable as an
Incentive Bonus imposed on all senior executives of the Company or (b) a
reduction in the Base Salary or in any of the percentages of the Base Salary
payable as an Incentive Bonus based on the results of peer benchmark data
obtained by the Board and after approval of the Board;

 

(v)      the failure by the Board to, at the end of the applicable Board term,
nominate or renominate the Executive to serve as a member of the Board (other
than as a result of the Executive’s death or Disability, or because of a legal
prohibition under applicable law or regulation);

 

(vi)     the assignment to the Executive of duties or responsibilities that are
materially inconsistent with any of his duties and responsibilities set forth in
Section 1.2 hereof;

 

 
10

--------------------------------------------------------------------------------

 

 

(vii)    a material change in the reporting structure set forth in Section 1.2.1
hereof; or

 

(viii)   the failure of the Company to obtain the assumption in writing of its
obligation to perform this Agreement by any successor in connection with a sale
or other disposition by the Company of all or substantially all of the Company’s
assets or businesses within 10 days after such sale or other disposition.

 

4.1.4       Without Good Reason. The Executive may voluntarily terminate his
employment under this Agreement without Good Reason upon written notice by the
Executive to the Company at least 60 days prior to the effective date of such
termination (which termination the Company may, in its sole discretion, make
effective earlier than the date set forth in the Notice of Termination (as
defined below)).

 

4.1.5       Cause. The Company may terminate the Executive’s employment under
this Agreement at any time for Cause (as defined below). For purposes of this
Agreement, termination for “Cause” shall mean termination of the Executive’s
employment because of the occurrence of any of the following as determined in
good faith by the Board:

 

(i)       the willful and continued failure by the Executive to substantially
perform his obligations under this Agreement (other than any such failure
resulting from the Executive’s incapacity due to a Disability); provided,
however, that the Company shall have provided the Executive with a Notice of
Termination specifying such failure and the Executive shall have been afforded
at least 15 days within which to cure same;

 

 
11

--------------------------------------------------------------------------------

 

 

(ii)      the indictment of the Executive for, or his conviction of or plea of
guilty or nolo contendere to, a felony or any other crime involving moral
turpitude or dishonesty;

 

(iii)     the Executive’s willful misconduct in the performance of his duties
hereunder (including theft, fraud, embezzlement, and securities law violations
or violation of the Company’s Code of Conduct or other written policies); or

 

(iv)     the Executive’s willful misconduct other than in the performance of his
duties for the Company (including theft, fraud, embezzlement, and securities law
violations) that is actually or potentially materially injurious to the Company,
monetarily or otherwise.

 

For purposes of this Section 4.1.5, no act or failure to act on the part of the
Executive shall be considered “willful,” unless done, or omitted to be done,
without reasonable belief that his action or omission was in, or not opposed to,
the best interest of the Company (including its reputation). Prior to any
termination for Cause, the Company shall provide the Executive with a Notice of
Termination specifying the event constituting Cause and shall give the Executive
the opportunity to appear before the Board to present his views on the Cause
event. If, after such hearing, the majority of the full Board (excluding the
Executive) does not support such termination, the Notice of Termination shall be
rescinded. After providing the notice in the foregoing sentence, the Board may
suspend the Executive with full pay and benefits until a final determination
pursuant to this Section has been made.

 

4.1.6       Without Cause. The Company may terminate the Executive’s employment
under this Agreement without Cause immediately upon written notice by the
Company to the Executive, other than for death or Disability.

 

 
12

--------------------------------------------------------------------------------

 

 

4.2          Notice of Termination. Any termination of the Executive’s
employment by the Company or by the Executive (other than termination by reason
of the Executive’s death) shall be communicated by written Notice of Termination
to the other party of this Agreement. For purposes of this Agreement, a “Notice
of Termination” shall mean a written notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide the basis for
such termination.

 

4.3          Date of Termination. The “Date of Termination” shall mean (a) if
the termination is the result of the Executive’s death, the date of his death,
(b) if the termination is pursuant to Section 4.1.2 hereof, 30 days after the
Notice of Termination is given (provided that the Executive shall not have
returned to the performance of his duties on a full-time basis during such
30-day period), (c) if the termination is pursuant to Section 4.1.5 or Section
4.1.3 hereof, the date specified in the Notice of Termination after the
expiration of any applicable cure period, (d) if the termination is pursuant to
Section 4.1.4 hereof, the date specified in the Notice of Termination which
shall be at least 60 days after the Notice of Termination is given, or such
earlier date as the Company shall determine in its sole discretion, and (e) if
the termination is pursuant to Section 4.1.6 hereof, the date on which the
Notice of Termination is given.

 

4.4          Compensation Upon Termination.

 

4.4.1       Termination for Cause or without Good Reason. If the Executive’s
employment shall be terminated by the Company for Cause or by the Executive
without Good Reason, the Executive shall receive from the Company: (a) any
earned but unpaid Base Salary through the Date of Termination, paid in
accordance with the Company’s standard payroll practices; (b) any Incentive
Bonus earned but unpaid for a prior fiscal year, paid in accordance with Section
2.2 (including payment timing); (c) reimbursement for any unreimbursed expenses
properly incurred and paid in accordance with Section 1.3 hereof through the
Date of Termination; (d) payment for any accrued but unused vacation time in
accordance with Company policy; (e) all stock options and restricted stock
previously granted to the Executive that have vested in accordance with the
terms of such grants; and (f) such vested accrued benefits, and other payments,
if any, as to which the Executive (and his eligible dependents) may be entitled
under, and in accordance with the terms and conditions of, the employee benefit
arrangements, plans and programs of the Company as of the Date of Termination,
other than any severance pay plan (such amounts and benefits set forth in
clauses (a) though (f) being referred to hereinafter as the “Amounts and
Benefits”), and the Company shall have no further obligation with respect to
this Agreement other than as provided in Sections 6.5, 7 and 8 hereof. Any stock
options and restricted stock previously granted to the Executive that have not
vested in accordance with the terms of their grants as of the Date of
Termination shall be forfeited as of the Date of Termination.

 

 
13

--------------------------------------------------------------------------------

 

 

4.4.2       Termination without Cause or For Good Reason. If, prior to the
expiration of the Term, the Executive resigns from his employment hereunder for
Good Reason or the Company terminates the Executive’s employment hereunder
without Cause (other than a termination by reason of death or Disability), and
Section 4.4.3 does not apply, then the Company shall pay or provide the
Executive the Amounts and Benefits and, subject to Section 4.4.8:

 

(i)       Subject to Section 8.9.2, an amount equal to the sum of (x) the
balance of the Base Salary due under this Agreement or two times the Base Salary
as then in effect (without taking into account any reduction therein that
constitutes a basis for Good Reason), whichever is the greater, plus (y) an
amount equal to two times the average of the Incentive Bonus the Executive
received from the Company for all fiscal years completed during the Term, with
the aggregate amount due paid in equal installments on the Company’s normal
payroll dates for a period of 12 months from the Date of Termination in
accordance with the normal payroll practices of the Company, with each such
payment deemed to be a separate payment for the purposes of Code Section 409A
(as defined below);

 

 
14

--------------------------------------------------------------------------------

 

 

(ii)      in the event such resignation or termination occurs following the
Company’s first fiscal quarter of any year, a pro rata portion of the
Executive’s Incentive Bonus for the fiscal year in which the Executive’s
termination occurs based on actual results for such year (determined by
multiplying the amount of such Incentive Bonus which would be due for the full
fiscal year, as determined in good faith by the Board, by a fraction, the
numerator of which is the number of days during the fiscal year of termination
that the Executive is employed by the Company and the denominator of which is
365), paid in accordance with Section 2.2 (including payment timing, “Pro Rata
Bonus”); and

 

(iii)     the continuation of all benefits for 24 months from the Date of
Termination.

 

In addition, subject to Section 4.4.8, the vesting of all unvested stock options
and restricted stock previously granted to the Executive shall be accelerated by
12 months, and any such stock options, notwithstanding any provision to the
contrary in the option or the plan pursuant to which the option was granted,
shall remain exercisable for a period of 12 months following the Date of
Termination.

 

 
15

--------------------------------------------------------------------------------

 

 

4.4.3       Termination Following Change in Control. Anything contained herein
to the contrary notwithstanding, in the event the Executive resigns from his
employment hereunder for Good Reason, the Company terminates the Executive’s
employment hereunder without Cause (other than a termination by reason of death
or Disability) within 60 days preceding or 12 months following a Change in
Control (as defined below), or the Term expires or is not renewed due to the
Company’s delivery of a notice of nonrenewal and the Executive’s employment is
then terminated without Cause within 12 months following a Change in Control,
then the Company shall pay or provide the Executive the Amounts and Benefits
and, subject to Section 4.4.8, a severance payment as follows:

 

(i)       subject to Section 8.9.2, an amount equal to the sum of (x) the
balance of the Base Salary due under this Agreement or two and one half times
the Base Salary as then in effect (without taking into account any reduction
therein that constitutes a basis for Good Reason), whichever is the greater,
plus (y) an amount equal to two and one half times the average of the Incentive
Bonus the Executive received from the Company for all fiscal years completed
during the Term, with the aggregate amount due paid in equal installments on the
Company’s normal payroll dates for a period of 12 months from the Date of
Termination in accordance with the normal payroll practices of the Company, with
each such payment deemed to be a separate payment for the purposes of Code
Section 409A (as defined below);

 

(ii)      in the event such resignation or termination occurs following the
Company’s first fiscal quarter of any year, a Pro Rata Bonus, paid in accordance
with Section 2.2 (including payment timing); and

 

 
16

--------------------------------------------------------------------------------

 

 

(iii)     the continuation of all benefits for 24 months from the Date of
Termination.

 

In addition, subject to Section 4.4.8, the vesting of all unvested stock options
and restricted stock previously granted to the Executive shall be accelerated to
the Date of Termination, and any such stock options, notwithstanding any
provision to the contrary in the option or the plan pursuant to which the option
was granted, shall remain exercisable for a period of 12 months following the
Date of Termination.

 

4.4.4       For purposes of this Agreement, a “Change in Control” shall be
deemed to occur upon any of the following events, provided that such an event is
a Change in Control Event within the meaning of Code Section 409A (as defined
below): (a) any “person” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company, any trustee or other fiduciary holding securities under any employee
benefit plan of the Company, or any company owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of the common stock), becoming the beneficial owner (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing more than 50% of the combined voting power of the Company’s
then outstanding securities; (b) during any period of 12 consecutive months, the
individuals who, at the beginning of such period, constitute the Board, and any
new director whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
12-month period or whose election or nomination for election was previously so
approved, cease for any reason to constitute at least a majority of the Board;
(c) a merger or consolidation of the Company with any other corporation or other
entity, other than a merger or consolidation that would result in the voting
securities of the Company outstanding immediately prior thereto (and held by
persons that are not affiliates of the acquirer) continuing to represent (either
by remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; provided, however, that a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no person (other than those covered by the exceptions in clause (a) of
this Section 4.4.4) acquires more than 50% of the combined voting power of the
Company’s then outstanding securities shall not constitute a Change in Control;
or (d) the consummation of a sale or other disposition by the Company of all or
substantially all of the Company’s assets, including a liquidation, other than
the sale or other disposition of all or substantially all of the assets of the
Company to a person or persons who beneficially own, directly or indirectly,
more than 50% of the combined voting power of the outstanding voting securities
of the Company immediately prior to the time of the sale or other disposition.

 

 
17

--------------------------------------------------------------------------------

 

 

4.4.5       Termination upon Death. In the event of the Executive’s death, the
Company shall pay or provide to the Executive’s estate: (i) the Amounts and
Benefits and (ii) a Pro Rata Bonus, in accordance with Section 2.2. In addition,
(A) all of the then remaining unvested restricted stock previously granted to
the Executive shall immediately become vested on the Date of Termination and
shall be distributed to the Executive’s estate within 60 days of the Date of
Termination and (B) the portion of the unvested stock options previously granted
to the Executive that are scheduled to vest in the calendar year of the
Executive’s death shall immediately become vested on the certification of the
Compensation Committee based on the achievement of the performance goals for
such year, calculated through the Date of Termination, and shall be distributed
to the Executive’s estate 60 days after the Date of Termination. After giving
effect to the foregoing, any portion of the stock options that remain unvested
on the certification following the Executive’s death shall be forfeited.

 

 
18

--------------------------------------------------------------------------------

 

 

4.4.6       Termination upon Disability. In the event the Company terminates the
Executive’s employment hereunder for reason of Disability, the Company shall pay
or provide to the Executive: (i) the Amounts and Benefits, (ii) a Pro Rata Bonus
and (iii) medical benefits for six months. In addition, subject to Section
4.4.8, (A) 50% of the unvested restricted stock previously granted to the
Executive shall immediately become vested on the Date of Termination and shall
be distributed to the Executive as provided in, and subject to, Sections 4.4.8
and 8.9.2 and (B) the portion of any unvested stock options previously granted
to the Executive that are scheduled to vest in the calendar year in which the
Date of Termination occurs shall immediately become vested on the certification
of the Compensation Committee based on the achievement of the performance goals
for such year, calculated through the Date of Termination, and shall be
distributed to the Executive as provided in, and subject to, Sections 4.4.8 and
8.9.2. After giving effect to the foregoing, any portion of any restricted
shares and stock options that remain unvested on the certification following the
Date of Termination shall be forfeited as of the Date of Termination.

 

4.4.7       No Mitigation or Offset. The Executive shall not be required to
mitigate the amount of any payment provided for in this Section 4.4 by seeking
other employment or otherwise, nor shall the amount of any payment provided for
in this Section 4.4 be reduced by any compensation earned by the Executive as
the result of employment by another employer or business or by profits earned by
the Executive from any other source at any time before and after the Date of
Termination.

 

 
19

--------------------------------------------------------------------------------

 

 

4.4.8       Release. Notwithstanding any provision to the contrary in this
Agreement, the Company’s obligation to pay or provide the Executive with the
payments and benefits under Sections 4.4.2 and 4.4.3 (other than the Amounts and
Benefits), and any distributions with respect to the restricted stock and stock
options under Sections 4.4.2, 4.4.3 and 4.4.6, shall be conditioned on the
Executive’s execution and failure to revoke a waiver and general release in a
form consistent with Exhibit A hereto (subject to such changes as may be
necessary at the time of execution in order to make such release enforceable)
(the “Release”). The Company shall provide the Release to the Executive within
seven days following the applicable Date of Termination. In order to receive the
payments and benefits under Sections 4.4.2 and 4.4.3 (other than the Amounts and
Benefits) and the distributions with respect to the restricted stock and stock
options under Sections 4.4.2, 4.4.3 and 4.4.6, the Executive will be required to
execute and deliver the Release within 21 days after the date it is provided to
him and not to revoke it within seven days following such execution and
delivery. Notwithstanding anything to the contrary contained herein, (i) all
payments delayed pursuant to this Section, except to the extent delayed pursuant
to Section 8.9.2, shall be paid to the Executive in a lump sum on the first
Company payroll date on or following the 60th day after the Date of Termination,
and any remaining payments due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein, with each
such payment deemed to be a separate and distinct payment for the purposes of
Code Section 409A (as defined below) and (ii) all distributions with respect to
the restricted stock and stock options delayed pursuant to this Section, except
to the extent delayed pursuant to Section 8.9.2, shall be distributed to the
Executive on the 60th day after the Date of Termination.

 

 
20

--------------------------------------------------------------------------------

 

 

5.

INSURABILITY; RIGHT TO INSURE

 

The Company shall have the right to maintain key man life insurance in its own
name covering the Executive’s life in an amount of up to $50,000,000.00. The
Executive shall fully cooperate in the procuring of such insurance, including
submitting to any required medical examination and by completing, executing and
delivering such applications and other instrument in writing as may be
reasonably required by any insurance company to which application for insurance
may be made by the Company.

 

6.

CONFIDENTIALITY; NON-COMPETITION; NON-SOLICITATION; NON- DISPARAGEMENT;
COOPERATION

 

6.1          The Company and the Executive acknowledge that the services to be
performed by the Executive under this Agreement are unique and extraordinary
and, as a result of such employment, the Executive shall be in possession of
Confidential Information (as defined below) relating to the business practices
of the Company and its subsidiaries and affiliates (collectively, the “Company
Group”). The term “Confidential Information” shall mean any and all information
(oral and written) relating to the Company Group, or any of their respective
activities, or of the clients, customers or business practices of the Company
Group, other than such information which (i) is generally available to the
public or within the relevant trade or industry, other than as the result of
breach of the provisions of this Section 6.1, or (ii) the Executive is required
to disclose under any applicable laws, regulations or directives of any
government agency, tribunal or authority having jurisdiction in the matter or
under subpoena or other process of law. Confidential Information includes, but
it not limited to, information that the Executive creates, develops, derives,
obtains, makes known, or learns about which has commercial value in the business
in which the Company Group is involved and which is treated by the Company Group
as confidential, such as trade secrets, ideas, processes, formulas, compounds,
compositions, research and clinical data, know-how, discoveries, developments,
designs, innovations, plans, strategies, forecasts and customer and supplier
lists. The Executive shall not, during the Term or at any time thereafter,
except as may be required in the course of the performance of his duties
hereunder (including pursuant to Section 6.6 below) and except with respect to
any litigation or arbitration involving this Agreement, including the
enforcement hereof, directly or indirectly, use, communicate, disclose or
disseminate to any person, firm or corporation any Confidential Information
acquired by the Executive during, or as a result of, his employment with the
Company, without the prior written consent of the Company. Without limiting the
foregoing, the Executive understands that Executive shall be prohibited from
misappropriating any trade secret of the Company Group or of the clients or
customers of the Company Group acquired by the Executive during, or as a result
of, his employment with the Company, at any time during or after the Term.

 

 
21

--------------------------------------------------------------------------------

 

 

6.2          Upon the termination of the Executive’s employment for any reason
all Company Group property that is in the possession of the Executive, including
all documents, records, drug formulations, notebooks, equipment, price lists,
specifications, programs, customer and prospective customer lists and other
materials that contain Confidential Information that are in the possession of
the Executive, including all copies thereof, shall be promptly returned to the
Company. Anything to the contrary herein notwithstanding, the Executive shall be
entitled to retain (i) papers and other materials of a personal nature,
including photographs, correspondence, personal diaries, calendars and
rolodexes, personal files and phone books, (ii) information showing his
compensation or relating to reimbursement of expenses, (iii) information that he
reasonably believes may be needed for tax purposes and (iv) copies of plans,
programs and agreements relating to his employment, or termination thereof, with
the Company.

 

 
22

--------------------------------------------------------------------------------

 

 

6.3          Except in the case of a Termination pursuant to Section 4.4.3
following a Change in Control, the Executive hereby agrees that he shall not,
during the Term, directly or indirectly, engage or have an interest in, or
render any services to, any business (whether as owner, manager, operator,
licensor, licensee, lender, partner, stockholder, joint venturer, employee,
consultant or otherwise) (such activities hereinafter referred to collectively
as “Engaging”) that competes directly with the Company. Notwithstanding the
foregoing, nothing herein shall prevent the Executive from (i) owning securities
in a publicly traded entity whose activities compete with those of the Company
(or any member thereof), provided that such securities holdings are not greater
than five percent of the equity ownership in such entity; (ii) Engaging in the
business of the ownership and licensing (as licensor) of trademarks and brands
if the products or services carrying such trademarks and brands do not compete
with the products or services carrying the trademarks and brands owned and
licensed (as licensor) by the Company, or that the Company is actively planning
to own or license (as licensor), on the Date of Termination; or (iii) Engaging
in an operating company (including ownership of securities of such operating
company’s holding company) with annual revenues not in excess of $10,000,000.

 

 
23

--------------------------------------------------------------------------------

 

 

6.4          The Executive shall not, except in the furtherance of the
Executive’s duties hereunder, directly or indirectly, individually or on behalf
of any other person, firm, corporation or other entity, (i) during the Term
(except in the good faith performance of his duties) and for a period of 24
months thereafter, solicit, aid or induce any employee, representative or agent
of the Company to leave such employment or retention or to accept employment
with or render services to or with any other person, firm, corporation or other
entity unaffiliated with the Company or hire or retain any such employee,
representative or agent, or take any action to materially assist or aid any
other person, firm, corporation or other entity in identifying, hiring or
soliciting any such employee, representative or agent, (ii) during the Term
(except in the good faith performance of his duties) and for a period of 12
months thereafter, solicit, aid or induce any customer of the Company to
purchase goods or services then sold by the Company from another person, firm,
corporation or other entity or assist or aid any other persons or entity in
identifying or soliciting any such customer or (iii) during the Term (except in
the good faith performance of his duties) and for a period of 24 months
thereafter, interfere in any manner with the relationship of the Company and any
of its vendors. An employee, representative or agent shall be deemed covered by
this Section while so employed or retained by the Company and for six months
thereafter. Anything to the contrary herein notwithstanding, the following shall
not be deemed a violation of this Section 6.4: (a) the Executive’s solicitation
of the Company’s customers and/or vendors in connection with, and directly
related to, his Engaging in a business that complies with Sections 6.3(ii) or
(iii); (b) the Executive’s responding to an unsolicited request for an
employment reference regarding any former employee of the Company from such
former employee, or from a third party, by providing a reference setting forth
his personal views about such former employee; or (c) if an entity with which
the Executive is associated hires or engages any employee of the Company, if the
Executive was not, directly or indirectly, involved in hiring or identifying
such person as a potential recruit or assisting in the recruitment of such
employee. For purposes hereof, the Executive shall be deemed to have been
involved “indirectly” in soliciting, hiring or identifying an employee only if
the Executive (x) directs a third party to solicit or hire the Employee, (y)
identifies an employee to a third party as a potential recruit or (z) aids,
assists or participates with a third party in soliciting or hiring an employee.

 

 
24

--------------------------------------------------------------------------------

 

 

6.5          At no time during or within five years after the Term shall the
Executive, directly or indirectly, disparage the Company Group or any of the
Company Group’s past or present employees, directors, products or services. The
Company shall advise its senior officers and the members of the Board (while
serving in such capacities) not to disparage the Executive during the period.
Notwithstanding the foregoing, nothing in this Section 6.5 shall prevent any
person from making any truthful statement to the extent (i) necessary to rebut
any untrue public statements made about him or her; (ii) necessary with respect
to any litigation, arbitration or mediation involving this Agreement and the
enforcement thereof; (iii) required by law or by any court, arbitrator, mediator
or administrative or legislative body (including any committee thereof) with
jurisdiction over such person; or (iv) made as good faith competitive statements
in the ordinary course of business.

 

6.6          Upon the receipt of reasonable notice from the Company (including
the Company’s outside counsel), the Executive shall, while employed by the
Company and thereafter, respond and provide information with regard to matters
of which the Executive has knowledge as a result of the Executive’s employment
with the Company and will provide reasonable assistance to the Company Group and
its representatives in defense of any claims that may be made against the
Company Group (or any member thereof), and will provide reasonable assistance to
the Company Group in the prosecution of any claims that may be made by the
Company Group (or any member thereof), to the extent that such claims may relate
to matters related to the Executive’s period of employment with the Company (or
any predecessors). Any request for such cooperation shall take into account the
Executive’s personal and business commitments. The Executive shall promptly
inform the Company (to the extent the Executive is legally permitted to do so)
if the Executive is asked to assist in any investigation of the Company Group
(or any member thereof) or their actions, regardless of whether a lawsuit or
other proceeding has then been filed with respect to such investigation. If the
Executive is required to provide any services pursuant to this Section 6.6
following the Term, upon presentation of appropriate documentation, the Company
shall promptly reimburse the Executive for reasonable out-of-pocket travel,
lodging, communication and duplication expenses incurred in connection with the
performance of such services and in accordance with the Company’s expense policy
for its senior officers, for reasonable legal fees to the extent the Executive
in good faith believes that separate legal representation is reasonably
required, and for the Executive’s time at a rate equivalent to the Executive’s
most recent base salary. The Executive’s entitlement to reimbursement of such
costs and expenses, including legal fees, pursuant to this Section 6.6, shall in
no way affect the Executive’s rights, if any, to be indemnified and/or advanced
expenses in accordance with the Company’s (or any of its subsidiaries’)
corporate or other organizational documents, any applicable insurance policy,
and/or in accordance with this Agreement.

 

 
25

--------------------------------------------------------------------------------

 

 

6.7          Without intending to limit the remedies available to the Company,
the Executive acknowledges that a breach of any of the covenants contained in
this Section 6 may result in material and irreparable injury to the Company, or
its affiliates or subsidiaries, for which there is no adequate remedy at law,
that it will not be possible to measure damages for such injuries precisely and
that, in the event of such a breach or threat the Company shall be entitled to a
temporary restraining order and/or a preliminary or permanent injunction
restraining the Executive from engaging in activities prohibited by this Section
6 or such other relief as may be required specifically to enforce any of the
covenants in this Section 6. If for any reason it is held that the restrictions
under this Section 6 are not reasonable or that consideration therefor is
inadequate, such restrictions shall be interpreted or modified to include as
much of the duration and scope identified in this Section as will render such
restrictions valid and enforceable.

 

 
26

--------------------------------------------------------------------------------

 

 

6.8          In the event of any violation of the provisions of this Section 6,
the Executive acknowledges and agrees that: (a) the post-termination
restrictions contained in this Section 6 shall be extended by a period of time
equal to the period of such violation, it being the intention of the parties
hereto that the running of the applicable post-termination restriction period
shall be tolled during any period of such violation; (b) any severance payable
which remains unpaid or other benefits yet to be received under Section 4.4.2 or
4.4.3 shall be forfeited by the Executive; and (c) any vested options not
exercised as of the date of any violation of the provisions of this Section 6
shall be forfeited.

 

7.

INDEMNIFICATION; DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE

 

During the Term and thereafter, the Company shall indemnify and hold harmless
the Executive and his heirs and representatives as, and to the extent, provided
in the Company’s bylaws. During the Term and thereafter, the Company shall also
cover the Executive under the Company’s directors’ and officers’ liability
insurance on the same basis as it covers other senior executive officers and
directors of the Company.

 

8.

MISCELLANEOUS

 

 
27

--------------------------------------------------------------------------------

 

 

8.1          Notices. All notices or communications hereunder shall be in
writing, addressed as follows (or to such other address as either party may have
furnished to the other in writing by like notice):

 

 

To the Company:

Impax Laboratories, Inc.


31047 Genstar Rd.

 

Hayward, CA 94544

 

Attn: Chairman, Compensation Committee

 

To the Executive, at the last address for the Executive on the books of the
Company.

 

All such notices shall be conclusively deemed to be received and shall be
effective (i) if sent by hand delivery, upon receipt, (ii) if sent by telecopy
or facsimile transmission, upon confirmation of receipt by the sender of such
transmission, (iii) if sent by overnight courier, one business day after being
sent by overnight courier, or (iv) if sent by registered or certified mail,
postage prepaid, return receipt requested, on the fifth day after the day on
which such notice is mailed.

 

8.2          Severability. Each provision of this Agreement shall be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be prohibited by or invalid under
applicable law, such provision will be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

 

 
28

--------------------------------------------------------------------------------

 

 

8.3          Binding Effect; Benefits. Executive may not delegate his duties or
assign his rights hereunder. No rights or obligations of the Company under this
Agreement may be assigned or transferred by the Company other than pursuant to a
merger or consolidation in which the Company is not the continuing entity, or a
sale, liquidation or other disposition of all or substantially all of the assets
of the Company, provided that the assignee or transferee is the successor to all
or substantially all of the assets or businesses of the Company and assumes the
liabilities, obligations and duties of the Company under this Agreement, either
contractually or by operation of law. The Company further agrees that, in the
event of any disposition of its business and assets described in the preceding
sentence, it shall use its best efforts to cause such assignee or transferee
expressly to assume the liabilities, obligations and duties of the Company
hereunder. For the purposes of this Agreement, the term “Company” shall include
the Company and, subject to the foregoing, any of its successors and assigns.
This Agreement shall inure to the benefit of, and be binding upon, the parties
hereto and their respective heirs, legal representatives, successors and
permitted assigns.

 

8.4          Modification of Termination Benefits. In the event that RiskMetrics
Group or a proxy advisory firm of similar stature recommends that stockholders
do not vote in favor of the election of any of the Company’s Directors because
of any provision of Section4 of this Agreement, the Executive shall, upon
request of the Company, enter into an amendment of this Agreement modifying or
eliminating such provision to the extent necessary to cause withdrawal of such
recommendation.

 

8.5          Entire Agreement. This Agreement, including the Exhibits hereto,
represent the entire agreement of the parties with respect to the subject matter
hereof and shall supersede any and all previous contracts, arrangements or
understandings between the Company and the Executive. This Agreement (including
any of the Exhibits hereto) may be amended at any time by mutual written
agreement of the parties hereto. In the case of any conflict between any express
term of this Agreement and any statement contained in any plan, program,
arrangement, employment manual, memorandum or rule of general applicability of
the Company, this Agreement shall control.

 

 
29

--------------------------------------------------------------------------------

 

 

8.6          Withholding. The payment of any amount pursuant to this Agreement
shall be subject to applicable withholding and payroll taxes, and such other
deductions as may be required by applicable law.

 

8.7          Governing Law. This Agreement and the performance of the parties
hereunder shall be governed by the internal laws (and not the law of conflicts)
of the State of Delaware.

 

8.8          Arbitration. Any dispute or controversy arising under or in
connection with this Agreement or the Executive’s employment with the Company,
other than injunctive relief under Section 6.7 hereof, shall be settled
exclusively by arbitration, conducted before a single arbitrator in Delaware
(applying Delaware law) in accordance with the Commercial Arbitration Rules and
Procedures of the American Arbitration Association then in effect. The decision
of the arbitrator will be final and binding upon the parties hereto. Judgment
may be entered on the arbitrator’s award in any court having jurisdiction. The
parties acknowledge and agree that in connection with any such arbitration and
regardless of outcome (a) each party shall pay all its own costs and expenses,
including without limitation its own legal fees and expenses, and (b) joint
expenses shall be borne equally among the parties. EACH PARTY WAIVES RIGHT TO
TRIAL BY JURY.

 

8.9          Section 409A of the Code.

 

 
30

--------------------------------------------------------------------------------

 

 

8.9.1       It is intended that the provisions of this Agreement comply with
Section 409A of the Internal Revenue Code and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”), and all provisions of
this Agreement shall be construed in a manner consistent with the requirements
for avoiding taxes or penalties under Code Section 409A. If any provision of
this Agreement (or of any award of compensation, including equity compensation
or benefits) would cause the Executive to incur any additional tax or interest
under Code Section 409A, the Company shall, upon the specific request of the
Executive, use its reasonable business efforts to in good faith reform such
provision to comply with Code Section 409A; provided, that to the maximum extent
practicable, the original intent and economic benefit to the Executive and the
Company of the applicable provision shall be maintained. The Company shall
timely use its reasonable business efforts to amend any plan or program in which
the Executive participates to bring it in compliance with Code Section 409A.

 

 
31

--------------------------------------------------------------------------------

 

 

8.9.2       A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “Separation from Service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “resignation,” “termination,” “termination of employment” or
like terms shall mean Separation from Service. If the Executive is deemed on the
Date of Termination to be a “specified employee,” within the meaning of that
term under Section (a)(2)(B) of Code Section 409A (“Code Section
409(a)(2)(B)”)and using the identification methodology selected by the Company
from time to time, or if none, the default methodology, then with regard to any
payment, the providing of any benefit or any distribution of equity made subject
to this Section 8.9.2, to the extent required to be delayed in compliance with
Code Section 409A(a)(2)(B), and any other payment, the provision of any other
benefit or any other distribution of equity that is required to be delayed in
compliance with Code Section 409A(a)(2)(B), such payment, benefit or
distribution shall not be made or provided prior to the earlier of (i) the
expiration of the six-month period measured from the date of the Executive’s
Separation from Service or (ii) the date of the Executive’s death. On the first
day of the seventh month following the date of Executive’s Separation from
Service or, if earlier, on the date of his death, (x) all payments delayed
pursuant to this Section 8.9.2 (whether they would have otherwise been payable
in a single sum or in installments in the absence of such delay) shall be paid
or reimbursed to the Executive in a lump sum, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein and (y) all distributions of
equity delayed pursuant to this Section 8.9.2 shall be made to the Executive. In
addition to the foregoing, to the extent required by Code Section 409A(a)(2)(B),
prior to the occurrence of both a Disability termination as provided in Section
4.1.2 hereof and the Executive’s becoming “disabled” under Code Section 409A,
the payment of any compensation to the Executive under this Agreement shall be
suspended for a period of six months commencing at such time that the Executive
shall be deemed to have had a Separation from Service because either (A) a sick
leave ceases to be a bona fide sick leave of absence, or (B) the permitted time
period for a sick leave of absence expires (an “SFS Disability”), without regard
to whether such SFS Disability actually results in a Disability termination.
Promptly following the expiration of such six-month period, all compensation
suspended pursuant to the foregoing sentence (whether it would have otherwise
been payable in a single sum or in installments in the absence of such
suspension) shall be paid or reimbursed to the Executive in a lump sum. On any
delayed payment date under this Section 8.9.2, there shall be paid to the
Executive or, if the Executive has died, to his estate, in a single cash lump
sum together with the payment of such delayed payment, interest on the aggregate
amount of such delayed payment at the Delayed Payment Interest Rate (as defined
below) computed from the date on which such delayed payment otherwise would have
been made to the Executive until the date paid. For purposes of the foregoing,
the “Delayed Payment Interest Rate” shall mean the prime interest rate as
reported in The Wall Street Journal as of the business day immediately preceding
the payment date for the applicable delayed payment.

 

 
32

--------------------------------------------------------------------------------

 

 

8.9.3       With regard to any provision herein that provides for reimbursement
of costs and expenses or in-kind benefits, except as permitted by Code Section
409A, (i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided that the foregoing
clause (ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Internal Revenue Code and the
regulations and guidance promulgated thereunder solely because such expenses are
subject to a limit related to the period the arrangement is in effect and (iii)
such payments shall be made on or before the last day of the Executive’s taxable
year following the taxable year in which the expense was incurred.

 

8.10         Survivorship. Except as otherwise expressly set forth in this
Agreement, upon the expiration of the Term, the respective rights and
obligations of the parties shall survive such expiration to the extent necessary
to carry out the intentions of the parties as embodied in this Agreement. This
Agreement shall continue in effect until there are no further rights or
obligations of the parties outstanding hereunder and shall not be terminated by
either party without the express prior written consent of both parties.

 

 
33

--------------------------------------------------------------------------------

 

 

8.11        Counterparts. This Agreement may be executed in counterparts
(including by electronic transmission) which, when taken together, shall
constitute one and the same agreement of the parties.

 

8.12        Company Representations. The Company represents and warrants to the
Executive that (i) the execution, delivery and performance of this Agreement
(and the agreements referred to herein) by the Company has been fully and
validly authorized by all necessary corporate action, (ii) the officer or
director signing this Agreement on behalf of the Company is duly authorized to
do so, (iii) the execution, delivery and performance of this Agreement does not
violate any applicable law, regulation, order, judgment or decree or any
agreement, plan or corporate governance document to which the Company is a party
or by which it is bound and (iv) upon execution and delivery of this Agreement
by the Executive and the Company, it shall be a valid and binding obligation of
the Company enforceable against it in accordance with its terms, except to the
extent that enforceability may be limited by applicable bankruptcy, insolvency
or similar laws affecting the enforcement of creditors’ rights generally.

 

 

 

[Signature Page Follows]

 

 
34

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and the Executive has hereunto set his hand, as of the date first set forth
above.

 

 

 

 

Impax Laboratories, Inc.

 

 

 

By: /s/ Robert L. Burr     


 

Name: Robert L. Burr

 

Title: Chairman of the Board of Directors

 

 

 

/s/ G. Frederick Wilkinson     


 

G. Frederick Wilkinson

 

 
35

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Form of General Release and Waiver

 

General Release and Waiver

 

 

This General Release and Waiver (this “Release”) is entered into effective as of
_________, by G. Frederick Wilkinson (the “Executive”), on the one hand, and
Impax Laboratories, Inc. and its subsidiaries and affiliates (collectively, the
“Company”), on the other hand (the Executive and the Company are referred to
collectively as the “Parties”). Defined terms used but not defined herein shall
have the same meaning as set forth in the Employment Agreement between the
Executive and the Company dated April 21, 2014 (“Employment Agreement”).

 

1.     Confirmation of Termination. The Executive’s employment with the Company
is terminated as of ___________ (the “Termination Date”). This Release sets
forth the payments, benefits, and other terms and conditions that the Company
will provide to Executive under [, and serves as notice of, an election by the
Company of a termination pursuant to Section 4.1.6 of] the Employment Agreement.
If Executive executes, delivers, and does not revoke this Release as set forth
in Section 13 below, Executive will be entitled to the payments and benefits
pursuant to the terms hereof. Except as set forth in this Release, the Executive
acknowledges and agrees that the Termination Date is the date of termination of
his employment for all purposes, including for purposes of participation in and
coverage under all benefit plans and programs sponsored by or through the
Company. The Executive acknowledges and agrees that the Company shall not have
any obligation to rehire the Executive, nor shall the Company have any
obligation to consider him for employment after the Termination Date. The
Executive acknowledges and agrees that he will not knowingly seek employment
with the Company at any time in the future, and that the Company’s refusal to
employ Executive in any future capacity will not subject the Company to
liability on any grounds. In the event that the Release does not become
effective pursuant to Section 13 of this Release or otherwise, then Company
reserves the right to claim that Executive’s employment was terminated pursuant
to Section 4.1.5 of the Employment Agreement.

 

 
A-1

--------------------------------------------------------------------------------

 

 

2.     Resignation. Effective as of the Termination Date, the Executive hereby
resigns as an officer and director of the Company and all of its subsidiaries
and affiliates and from any positions held with any other entities at the
direction or request of the Company. The Executive agrees to promptly execute
and deliver such other documents as the Company shall reasonably request to
evidence such resignations. In addition, the Executive acknowledges and agrees
that the Termination Date shall be the date of his termination from all other
offices, positions, trusteeships, committee memberships and fiduciary capacities
held with, or on behalf of, the Company. Executive agrees to make himself
available to assist and consult with the Company regarding matters relating to
his former duties for a period of six months after his Termination Date,
provided that the Executive is reimbursed for any and all reasonable expenses
related to such cooperation, including but not limited to, travel, lodging,
communication, and duplication expenses, and that the Executive is reimbursed
for reasonable attorney fees if the Executive in good faith believes that
separate legal representation is required, and that the Executive is compensated
for the Executive’s time at a rate equivalent to the Executive’s most recent
base salary.

 

3.     Termination Benefits. If Executive executes and delivers this Release and
does not revoke this Release within the time set forth in Section 13 below, then
Executive will be entitled, subject to the terms and conditions set forth below
and in the plan documents, to the payments and benefits set forth in this
Section 3 (collectively the “Termination Benefits”), which together satisfy in
full the Company’s obligations with respect to payments and benefits under the
Employment Agreement or otherwise:

 

 
A-2

--------------------------------------------------------------------------------

 

 

a.     [Separation Pay: The Company shall pay Executive $________ (representing
______ times the Executive’s Base Salary, (as defined in Section 2.1 of the
Employment Agreement)), paid in equal installments on the Company’s normal
payroll dates for a period of 12 consecutive months commencing from the
Termination Date in accordance with the normal payroll practice of the Company,
with each payment deemed to be a separate payment for purposes of IRS Code
§409A. The first payment shall be made on the next normal payroll day following
the Release Effective Date, as that term is defined in Section 13 below.]

 

b.     [Separation Bonus: The Company shall pay Executive $________
(representing ______ times the average of the Target Bonus (as defined in
Section 2.2 of the Employment Agreement) the Executive received from the Company
for all fiscal years completed during the term of the Employment Agreement),
paid in equal installments on the Company’s normal payroll dates for a period of
12 consecutive months commencing from the Termination Date in accordance with
the normal payroll practice of the Company, with each payment deemed to be a
separate payment for purposes of IRS Code §409A. The first payment shall be made
on the next normal payroll day following the Release Effective Date, as that
term is defined in Section 13 below.]

 

c.     [Pro Rata Bonus: No later than __________, the Company shall pay
Executive a pro rata portion of the Executive’s Target Bonus for fiscal year
_____ based solely on the Company’s actual results against the Company’s goals
for the year (determined by multiplying the amount of such Target Bonus which
would be due for the full fiscal year, as determined in good faith by the Board,
by a fraction, the numerator of which is the number of days up to the
Termination Date during the fiscal year of termination that the Executive was
employed by the Company and the denominator of which is 365).]

 

 
A-3

--------------------------------------------------------------------------------

 

 

 

d.

Benefits

 

i.     Medical Benefits: The Company will provide Executive with information
regarding eligibility to continue medical, dental, and vision benefits under the
Consolidated Omnibus Budget Reconciliation Act, as amended (“COBRA”), in
accordance with its terms. If the Executive timely and effectively elects under
COBRA to continue medical benefit coverage after the Termination Date under the
Company Independence Blue Cross medical plan (or any successor plan) for himself
or any of his dependents currently enrolled on his plan (the “Dependents”), then
the Company will pay the insurer such COBRA medical benefit premiums for as long
as the Executive and/or his Dependents remain eligible for and enrolled under
COBRA for up to ___ consecutive months commencing immediately after the
Termination Date. In the event Executive or his Dependents, after timely and
effectively electing to continue such medical benefit coverage under COBRA, and
after using all available COBRA, becomes ineligible to continue such medical
benefit coverage under COBRA through no fault of their own, Executive and/or his
Dependents (but only if they would be eligible to obtain coverage under the
Company Independence Blue Cross medical plan had the Executive been employed by
the Company at such time), as applicable, may be eligible to convert to an
individual Independence Blue Cross Individual Personal Choice medical plan (or
any successor plan as set forth in the then applicable group medical plan
documents) at the same cost to Executive for coverage as described under the
plan documents. In such event, the Company agrees to pay the insurer the premium
for such individual plan for the period commencing from such COBRA ineligibility
date and ending on the last day of the __-month period commencing immediately
after the Termination Date.

 

 
A-4

--------------------------------------------------------------------------------

 

 

ii.      [Dental Benefits: The Executive will remain eligible to continue dental
benefit coverage under the Company Delta Dental dental plan (or any successor
plan) for himself and his Dependents for up to 24 consecutive months commencing
immediately after the Termination Date. The Company will pay the insurer for any
related dental benefit premiums under such group dental plan for as long as
Executive and/or his Dependents remain enrolled in such group dental benefit
plan, for up to 24 consecutive months commencing immediately after the
Termination Date.]

 

iii.     [Vision Benefits: The Executive will remain eligible to continue vision
benefit coverage under the Company VSP vision plan (or any successor plan) for
himself and his Dependents for up to 24 consecutive months commencing
immediately after the Termination Date. The Company will pay the insurer for any
related vision benefit premiums under such vision plan for as long as Executive
and/or his Dependents remain enrolled in such group vision benefit plan, for up
to 24 consecutive months commencing immediately after the Termination Date.]

 

iv.     Payment for Benefit Continuation. If it is not possible or convenient
for the Company to pay the insurer directly for any medical, dental, or vision
insurance benefit coverage set forth in Sections 3(d) hereunder, then the
Executive will be solely responsible for timely making such payments and the
Company will reimburse Executive within 30 days of receipt from Executive of
reasonable proof that payment has been timely received by the insurer. Executive
agrees to notify the Company promptly in writing after Executive or his
Dependents become eligible for medical, dental or vision insurance benefits
under another employer’s plan, in which case any obligation by the Company under
this Section 3 or otherwise to extend such benefit(s) shall cease immediately.

 

 
A-5

--------------------------------------------------------------------------------

 

 

e.     [Stock Option and Restricted Stock Awards: If Executive executes,
delivers, and does not revoke this Release within the time set forth in Section
13 below, then (i) there shall be [a 12 month acceleration of vesting] for those
stock options and shares of restricted stock described in Table 1 of Exhibit A
hereof [and Executive shall be entitled to exercise such stock options described
in Table 1 of Exhibit A hereof during the 12 month period immediately following
the Termination Date, and (ii) Executive shall be entitled to exercise those
vested stock options described in Table 2 of Exhibit A hereof during the 12
month period immediately following the Termination Date]. Each of these stock
options and shares of restricted stock shall otherwise remain subject in all
respects to the restrictions of the applicable stock option grant or stock bonus
award agreements between Executive and the Company and the Amended and Restated
2002 Equity Incentive Plan. Except as set forth in this Section 3(e) and Exhibit
A; all other stock options and shares of restricted stock held by Executive that
are unvested shall terminate and be forfeited.]

 

f.     Subject to Section 3(e) above, any changes to the terms and conditions of
the Company’s benefit plans that apply generally to employees or to the Amended
and Restated 2002 Equity Incentive Plan shall also apply to Executive and his
entitlement under this Release (e.g., changes to the premiums, changes to
coverage, changes in insurers, changes to the equity incentive plans, etc.).

 

 
A-6

--------------------------------------------------------------------------------

 

 

g.     Notwithstanding any other provision of this Release or the Employment
Agreement, Executive acknowledges and agrees that the Termination Benefits set
forth in this Section 3 together with the Amounts and Benefits (as defined in
Section 4.4.1 of the Employment Agreement), are the sole wages, payments, stock,
stock options, insurance, and benefits to which Executive is entitled, under the
Employment Agreement or otherwise, and that no other wages, payments, stock,
stock options, insurance, benefits or other monies of any nature are due from
the Company. The Executive acknowledges and agrees that the Termination Benefits
exceed any wages, payment, stock, stock options, insurance, benefit, or other
thing of value to which the Executive might otherwise be entitled under any
policy, plan or procedure of the Company and/or any other agreement between the
Executive and the Company.

 

h.     All payments made to Executive pursuant to this Section 3 shall be
subject to all applicable or required deductions, taxes, and withholdings.

 

4.     Acknowledgement of Payments Provided. Notwithstanding anything herein to
the contrary, the Amounts and Benefits (as defined in Section 4.4.1 of the
Employment Agreement) shall not be subject to the Executive’s execution of this
Release. Executive acknowledges and agrees that the Company has paid Executive’s
final wages (including any accrued, unused paid time off) and all other Amounts
and Benefits in full and that Executive has submitted and been reimbursed in
full for all reasonable and necessary business expenses incurred through the
Termination Date.

 

 
A-7

--------------------------------------------------------------------------------

 

 

5.     Tax Liability. Although the Company shall make applicable tax
withholdings from the Termination Benefits and the Amounts and Benefits,
Executive acknowledges and agrees that any and all tax liability, penalties and
interest (including under Code Section 409A), if any, which may become due from
Executive or assessed against Executive because of the Termination Benefits or
Amounts and Benefits, and/or any other payments or benefits referenced in this
Release is Executive’s sole responsibility, and Executive will timely pay any
taxes, penalties and interest which may become due on it. Executive shall
indemnify and hold harmless the Company from any tax, tax penalty, interest,
attorneys’ fees or other costs related to the failure by Executive to pay any
tax liability assessed against Executive, including under Code Section 409A
because of the payment of the Termination Benefits, Amounts and Benefits, and/or
any other payments or benefits referenced in this Release.

 

 
A-8

--------------------------------------------------------------------------------

 

 

6.     General Release and Waiver. In consideration of the Termination Benefits
and/or any other payments or benefits referenced in this Release, and for other
good and valuable consideration, receipt of which is hereby acknowledged, the
Executive for himself and for his heirs, executors, administrators, trustees,
legal representatives and assigns (collectively, the “Releasors”), hereby
releases, remises, and acquits the Company and its subsidiaries and affiliates
and all of their respective past, present and future parent entities,
subsidiaries, divisions, affiliates and related business entities, any of their
successors and assigns, assets, employee benefit plans or funds, and any of
their respective past and/or present directors, officers, fiduciaries, agents,
trustees, administrators, managers, supervisors, shareholders, investors,
employees, legal representatives, agents, counsel and assigns, whether acting on
behalf of the Company or its subsidiaries or affiliates or, in their individual
capacities (collectively, the “Releasees” and each a “Releasee”) from any and
all claims, known or unknown, which the Releasors have or may have against any
Releasee arising on or prior to the date that Executive executes this Release
and any and all liability which any such Releasee may have to the Releasors,
whether denominated claims, demands, causes of action, obligations, damages or
liabilities arising from any and all bases, however denominated, including but
not limited to (a) any claim under the Age Discrimination in Employment Act of
1967 (“ADEA”), the Americans with Disabilities Act of 1990, the Family and
Medical Leave Act of 1993, the Civil Rights Act of 1964, the Civil Rights Act of
1991, Section 1981 of the Civil Rights Act of 1866, the Equal Pay Act, the Lilly
Ledbetter Fair Pay Act, the Immigration Reform and Control Act of 1986, the
Employee Retirement Income Security Act of 1974, (excluding claims for accrued,
vested benefits under any employee benefit or pension plan of the Company,
subject to the terms and conditions of such plan and applicable law), the
Uniform Trade Secrets Act, the Sarbanes-Oxley Act of 2002, the Fair Labor
Standards Act, all as amended; (b) any and all claims arising from or relating
to the Executive’s employment relationship with Company and his service
relationship as an officer or director of the Company or any of its subsidiaries
or affiliates, or as a result of the termination of such relationships; (c) all
claims related to Executive’s compensation or benefits from the Company or the
Releasees, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company or the Releasees; (d) all claims for
breach of contract, wrongful termination and breach of the implied covenant of
good faith and fair dealing; (e) all tort claims, including claims for fraud,
defamation, privacy rights, emotional distress, and discharge in violation of
public policy; and (f) all federal, state (including but not limited to the
States of Delaware, California and Pennsylvania), and local statutory or
constitutional claims, including claims for compensation, discrimination,
harassment, whistleblower protection, retaliation, attorneys’ fees, costs,
disbursements, or other claims (referred to collectively as the “Released
Claims”).

 

 
A-9

--------------------------------------------------------------------------------

 

 

This Release does not release claims that cannot be released as a matter of law,
or the right to file a charge with or participate in a charge by the Equal
Employment Opportunity Commission (“EEOC”), or any other local, state, or
federal administrative body or government agency that is authorized to enforce
or administer laws related to employment, against the Company. However, by
executing this Release, the Executive hereby waives the right to recover in any
proceeding the Executive may bring before the EEOC or any state human rights
commission or in any proceeding brought by the EEOC or any state human rights
commission on the Executive’s behalf. This Release is for any relief, no matter
how denominated, including, but not limited to, injunctive relief, wages, back
pay, front pay, compensatory damages, or punitive damages.

 

This Release shall not apply to (i) the Executive’s rights to indemnification
from the Company, if any, or rights, if any, to be covered under any applicable
insurance policy with respect to any liability the Executive incurred or might
incur as an employee, officer or director of the Company including, without
limitation, the Executive’s rights under Section 7 of the Employment Agreement;
or (ii) any right the Executive may have to obtain contribution as permitted by
law in the event of entry of judgment against the Executive as a result of any
act or failure to act for which the Executive, on the one hand, and Company or
any other Releasee, on the other hand, are jointly liable.

 

The Executive waives and relinquishes all rights and benefits afforded by
Section 1542 of the Civil Code of California, to the extent applicable, which
provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

 
A-10

--------------------------------------------------------------------------------

 

 

The Executive hereby acknowledges that the foregoing waiver is an essential and
material term of this Release.

 

7.     Continuing Covenants. Notwithstanding any other provisions of this
Release, the Executive acknowledges and agrees that he remains subject to the
provisions of Section 6 of the Employment Agreement and the Employee Invention
and Proprietary Information Agreement (“Invention Agreement”), both of which
shall remain in full force and effect for the periods set forth therein and are
deemed part of this Release. Executive acknowledges and agrees that he has made
a diligent search for any Company property in his possession or control and that
he has returned all such property to the Company. Executive acknowledges and
agrees that any action for injunctive relief brought for claims arising out of
Section 6 of the Employment Agreement or the Invention Agreement, as well as any
related claims for trade secret misappropriation, breach of fiduciary duty,
unfair competition, or other related business tort claims, shall be brought
exclusively in Delaware state court or Delaware federal court. Executive shall
submit to and accept the exclusive jurisdiction of such suit, legal action, or
proceeding in Delaware state court or Delaware federal court. Executive
acknowledges and agrees to accept personal jurisdiction in Delaware and also
acknowledges and agrees not to challenge the mandatory Delaware forum on any
grounds whatsoever, including lack of jurisdiction or forum non-conveniens.

 

 
A-11

--------------------------------------------------------------------------------

 

 

8.      No Claims. Executive acknowledges and agrees that there are no claims or
actions currently filed or pending relating to the subject matter of the
Release, the Employment Agreement, or any Released Claims. Executive
acknowledges and agrees that the Executive will not file or permit to be filed
on the Executive’s behalf any such claims or actions. Executive hereby requests
all administrative agencies having jurisdiction over employment and labor law
matters and courts to honor Executive’s release of claims under this Release.
Should the Company ever request Executive to execute any administrative
dismissal forms, Executive shall immediately execute the form and return it to
the Company. Should Executive file any claim or action relating to the subject
matter of this Release, the Employment Agreement, or any Released Claims, such
filing shall be considered an intentional breach of the Release and Executive
will be subject, among other rights Company may have, to all damages and costs
available under law and equity, including without limitation, the amount of
consideration paid hereunder. Executive further acknowledges and agrees that
Executive has not failed to report any work-related occupational injuries or
diseases arising out of or in the course of employment with the Company.

 

9.      No Admission. This Release does not constitute an admission of liability
or wrongdoing of any kind by the Company or any other Releasee. This Release is
not intended, and shall not be construed, as an admission that any Releasee has
violated any federal, state or local law (statutory or decisional), ordinance or
regulation, breached any contract or committed any wrong whatsoever against any
Releasor.

 

10.    Heirs and Assigns. The terms of this Release shall be binding upon and
inure to the benefit of the Parties named herein and their respective successors
and permitted assigns.

 

 
A-12

--------------------------------------------------------------------------------

 

 

11.     Miscellaneous. This Release will be construed and enforced in accordance
with the laws of the State of Delaware without regard to the principles of
conflicts of law. If any provision of this Release is held by a court of
competent jurisdiction to be illegal, void or unenforceable, such provision
shall have no effect; however, the remaining provisions will be enforced to the
maximum extent possible. The parties acknowledge and agree that, except as
otherwise set forth herein, this Release constitutes the entire agreement and
complete understanding of the parties with regard to the matters set forth
herein and, except as otherwise set forth in this Release, supersedes any and
all agreements (including without limitation the Employment Agreement),
understandings, and discussions, whether written or oral, between the parties.
No other promises or agreements are binding unless in writing and signed by each
of the Parties after the Release Effective Date (as defined below). Should any
provision of this Release require interpretation or construction, it is agreed
by the Parties that the entity interpreting or constructing this Release shall
not apply a presumption against one party by reason of the rule of construction
that a document is to be construed more strictly against the Party who prepared
the document. The Parties agree to bear their own attorneys’ fees and costs with
respect to this Release.

 

12.     Knowing and Voluntary Waiver. Executive acknowledges and agrees that he:
(a) has carefully read this Release in its entirety; (b) has had an opportunity
to consider it for at least 21 calendar days; (c) is hereby advised by the
Company in writing to consult with an attorney of his choosing in connection
with this Release; (d) fully understands the significance of all of the terms
and conditions of this Release and has discussed them with his independent legal
counsel, or had a reasonable opportunity to do so; (e) has had answered to his
satisfaction any questions he has asked with regard to the meaning and
significance of any of the provisions of this Release and has not relied on any
statements or explanations made by any Releasee or their counsel; (f)
understands that he has seven calendar days in which to revoke this Release (as
described in Section 13) after signing it and (g) is signing this Release
voluntarily and of his own free will and agrees to abide by all the terms and
conditions contained herein.

 

 
A-13

--------------------------------------------------------------------------------

 

 

13.     Effective Time of Release. The Executive may accept this Release by
signing it and delivering it to the Company as provided in Section 15 of this
Release within 21 days of his receipt hereof. After executing this Release, the
Executive will have seven calendar days (the “Revocation Period”) to revoke this
Release by indicating his desire to do so in writing delivered to the Company as
provided in Section 15 of this Release by no later than 12:00 p.m. EST on the
seventh calendar day following the date on which he executes and delivers this
Release. The effective date of this Release shall be the eighth day after the
Executive executes and delivers this Release (the “Release Effective Date”). If
the last day of the Revocation Period falls on a Saturday, Sunday or holiday,
the last day of the Revocation Period will be deemed to be the next business
day. If the Executive does not execute this Release or exercises his right to
revoke hereunder, he shall forfeit his right to receive any of the Termination
Benefits set forth in Section 3 above and any other payments or benefits
referenced in this Release with the sole exception of the Amounts and Benefits,
and to the extent such Termination Benefits have already been provided, the
Executive agrees that he will immediately reimburse the Company for the amounts
of such payment.

 

14.     Confidentiality. The provisions of this Release shall be held in
strictest confidence by Executive. Executive shall not publicize or disclose it
in any manner whatsoever; provided, however, that Executive may disclose this
Release in confidence to his immediate family, attorney, accountant, tax
preparer, and financial advisor and Executive may also disclose this Release
insofar as such disclosure may be necessary to enforce its terms or as otherwise
required by law. Notwithstanding anything herein to the contrary, in the event
of a breach of this Section 14, the Company’s remedies shall be injunctive
relief and all damages caused proximately by such breach. In any legal action
(including arbitration) the prevailing party shall be entitled to reasonable
attorney’s fees. The Company may at its option withhold payments otherwise due
under this Release (with the sole exception of the Amounts and Benefits) pending
the resolution of any legal action (including arbitration) in which the breach
of this Section 14 is being disputed. Ultimately, however, the remedies for a
breach hereunder shall be limited as provided in this Section.

 

 
A-14

--------------------------------------------------------------------------------

 

 

15.     Notices. All notices or communications hereunder shall be in writing,
and shall be addressed and delivered as follows (or to such other address as
either Party may have furnished to the other in writing by like notice): (a) To
the Company: Impax Laboratories, Inc., 31047 Genstar Road, Hayward, CA 94544,
Attn: Vice President of Human Resources, (b) To the Executive: [ ],
_________________________. All such notices and/or communications shall be
conclusively deemed to be received and shall be effective (i) if sent by hand
delivery, upon receipt, (ii) if sent by telecopy or facsimile transmission, upon
confirmation of receipt by the sender of such transmission, (iii) if sent by
overnight courier, one business day after being sent by overnight courier, or
(iv) if sent by registered or certified mail, postage prepaid, return receipt
requested, on the fifth day after the day on which such notice or correspondence
is mailed. All payments shall be made so that the recipient shall have
immediately available US denominated funds on the due date for such payment, and
shall be sent to the same addresses listed above.

 

16.     Breach of Release. Excluding the Executive’s duty of confidentiality,
the breach of which shall be exclusively governed by Section 14 hereof, if the
Executive violates any of his obligations under this Release, then the Company
may at its option terminate Executive’s rights to any and all Termination
Benefits under Section 3 or any other payments or benefits referenced in this
Release (with the sole exception of the Amounts and Benefits); provided,
however, the Company may, in addition to any other rights it may have and in
accordance with applicable law, demand a monetary payment equal to all
Termination Benefits and other payments and benefits received by Executive or
any other payments or benefits referenced in this Release (with the sole
exception of the Amounts and Benefits) and Executive agrees to make such payment
promptly upon such demand. In the event that the Company alleges that the
Executive breached the Release, the prevailing party will be entitled to
reasonable attorney fees.

 

 
A-15

--------------------------------------------------------------------------------

 

 

17.     Dispute Resolution. Except as otherwise set forth herein, the Parties
hereby agree that any and all claims, disputes, demands, or controversies of any
nature whatsoever arising out of, or relating to, this Release, or its
interpretation, enforcement, breach, performance or execution, Executive’s
employment with the Company, or the termination of such employment, including
but not limited to any statutory claims, shall be resolved, to the fullest
extent permitted by law, by final, binding and confidential arbitration in
Delaware (applying Delaware law) in accordance with the Commercial Arbitration
Rules and Procedures of the American Arbitration Association then in effect. The
decision of the arbitrator will be final and binding upon the parties thereto.
Judgment may be entered on the arbitrator’s award in any court having
jurisdiction. The Parties acknowledge and agree that in connection with any such
arbitration and regardless of outcome: (a) each party shall bear its own costs
and expenses, including without limitation its own legal fees and expenses, and
(b) joint expenses shall be born equally among the parties. EACH PARTY WAIVES
ITS RIGHT TO TRIAL BY JURY. Nothing in this Release is intended to prevent
either Executive or the Company from obtaining injunctive relief in court to
prevent irreparable harm pending the conclusion of any arbitration, including
but not limited to injunctive relief sought pursuant to Section 7 of this
Release.

 

[Signature Page Follows]

 

 
A-16

--------------------------------------------------------------------------------

 

 

Dated:

   

G. Frederick Wilkinson

   

Dated:

   

Robert L. Burr

 

Chairman of the Board of Directors

     

Impax Laboratories, Inc.

 

 
A-17

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

[Equity Awards]

 

 

 

 

 

 

 

A-1